Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 1 of 31




                    Environmental Assessment

   BLACK BEAR BAITING ON NATIONAL FOREST SYSTEM LANDS
                       IN WYOMING



Prepared by the Rocky Mountain Regionl U.S.D.A.- Forest Service and
         the lntermountain Region, U.S.D.A.- Forest Service



                         February 19, 1993




                                   Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 1 of 31
       Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 2 of 31




                                    TABLE OF CONTENTS

                                                                                          Page
INTRODUCTION                                                                                  1
      Need for the Proposed Action                                                            1
      The Proposed Action                                                                     1
      History                                                                                 1
DEFINITIONS                                                                                   2
AFFECTED ENVIRONMENT                                                                          3
      Area of Consideration                                                                   3
      Status of Bear Hunting in Wyoming                                                       3
      Status of Bear Baiting in Wyoming                                                       6
      Status of Bear Baiting and Hunting in States near Wyoming                               7
      Bear Baiting Regulations on National Forest System Lands                                8
      Grizzly Bear Habitat                                                                    8
      Recreation Uses                                                                        10
SCOPING                                                                                      10
      Comment Summary                                                                        1i
ISSUES AND MANAGEMENT CONCERNS                                                               11
      Issues and Management Concerns Used to Develop and Evaluate the Alterna-
      tives                                                                                  11
      Issues Mitigated                                                                       12
      Issues Mitigated and not Used to Evaluate the Alternatives                             12
ALTERNATIVES AND COMPARISON OF ALTERNATIVES                                                  13
      Alternatives Not Considered in Detail                                                  13
      Alternatives Considered in Detail                                                      14
MONITORING                                                                                   17
ENVIRONMENT AL CONSEQUENCES                                                                  19
CUMULATIVE EFFECTS                                                                           26
LIST OF PREPARERS                                                                            28
INDIVIDUALS, GROUPS AND AGENCIES CONTACTED                                                   28
REFERENCES                                                                                   29




                                                   Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 2 of 31
          Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 3 of 31




                                      Environmental        Assessment

             BLACK BEAR BAITING ON NATIONAL FOREST SYSTEM LANDS
                                 IN WYOMING

INTRODUCTION

The purpose of this Environmental Assessment (EA) is to document the analysis of environmental effects of
elimination of issuance by the Forest Service of special use authorizations for placement of black bear bait
on National Forest System lands in the State of Wyoming.

This EA discloses the environmental consequences of implementing the proposed action and alternatives to
that action. This EA is not a decision document. The decision to be made is whether to eliminate the use of
special use authorizations for placing bear baits on National Forest System lands, and to identify areas where
bear baits would be prohibited to minimize conflicts with other resource uses. The Regional Foresters' of the
lntermountain and Rocky Mountain Regions decision will be stated and explained in a Decision Notice to be
issued following a tt1irty day public review and comment period for this EA.

The State of Wyoming has the responsibility and authority to establish and regulate hunting seasons and
hunting methods. Bear baiting is a hunting method that is authorized by the State.

Need for the Proposed Action

Baiting activities associated with black bear hunting on National Forest System lands are subject to regula-
tion. The intent of various regulations and Forest Service policy is not clear as it relates to the placement of
bear bait for the purpose of hunting on National Forest System lands in Wyoming. Various types of occupancy
and use of National Forest System lands are prohibited without a permit (36 CFR 261.1 0). The depositing of
litter and refuse on National Forest System lands is prohibited (36 CFR 261.11). However, under 36 CRF
251.50 a special use authorization is not required for noncommercial use or occupancy for hunting. The
Forest Service Manual (FSM), Chapter 2720 contains no direction specifically related to bear baiting.

Bait and associated structures (i.e. bait container, tree stands) could be considered a use and occupancy
or littering of National Forest System lands which require a special use authorization. However, since baiting
is a legal bear hunting technique in Wyoming, placement of bait and the associated structures for noncom-
mercial purposes may not require a special use authorization per 36 CFR 251.50. Therefore, there is a need
to provide policy direction which clarifies the intent of the various regulations as they relate to bear baiting.

T!Je Proposed Action

The Rocky Mountain and the lntermountain Regional Foresters of the U.S.D.A.- Forest Service propose to
eliminate the procedure of issuing special use authorization requirements for placement of noncommercial
bear bait on National Forest System lands in the State of Wyoming.

History

Bear baiting is the use of meat, vegetables, and other food items to attract black bears to a site where they
can be taken by hunters, or in some cases photographed or studied. In the past, bear baits have ranged from
piles of bait on the ground to baits placed in various sizes and types of buckets and barrels on the ground
or in trees, to 'walk-in' baits such as old mules and horses that were shot and left at the baiting station. Often
a shooting stand is set up in association with bear baits, especially for archery hunters.




                                                            Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 3 of 31
        Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 4 of 31




Data provided by Wyoming Game & Fish Department shows that baiting is an effective technique for
harvesting black bears. Approximately 90 percent of the bears harvested in the spring and approximately 58
percent of the total harvest (spring and fall) occurs at bait sites.

Bear baiting is a legal hunting method with a long tradition in the State of Wyoming. Bear baiting has occurred
on National Forest System lands in Wyoming since before the National Forests were established. Because
of sanitation, pollution, odor, human safety, and litter implications associated with bear baiting practices
during the 1960's, individual National Forests in Wyoming began regulating the placement of bear baits
through issuance of special use authorizations. Unrestricted use of bear baits had resulted in baits being
found near streams, trails, campgrounds, and other undesirable areas. During this period, the State of
Wyoming, which issues black bear hunting licenses, had no regulations covering the placement and removal
of bear baits.

On March 23, 1992 the Forest Service changed its method of regulating placement of bear baits in Wyoming
from a special use authorization to an Order which closed portions of the National Forests to bear baiting.
Baiting on other portions of National Forest System lands was subject to conditions in the Order. Authorized
areas where baits could and could not be placed as a result of this Order were very similar to the areas where
baits could and could not be placed previously using special use authorizations. In the spring, 1992, the
Wyoming Game and Fish Commission prepared regulations, covering bear baiting, provided for public
comments on the regulations and adopted the current regulations effective July 1, 1992. The State's regula-
tions incorporated many of the criteria that were in the Forest Service special use authorizations and closure
order.

Changing from special use authorizations to an order to regulate bear bait placement became the subject
of a lawsuit filed by The Fund for Animals, Inc., Friends of the Bow, Donald J. Duerr, and Leila R. Stanfield
on July 21, 1992. The suit was voluntarily dismissed by the parties November 16, 1992 when the Forest
Service agreed to rescind the closure order and commence an Environmental Assessment to address the
elimination of the special use authorization practice.

DEFINITIONS
The following terms are defined for the purpose of this EA. Some of the terms are defined more strictly than
has previously been the case. For the purposes of future actions resulting from a decision related to this EA,
these definitions will be used. Highlighted portions of the definitions are the same as definitions used by the
Wyoming Game and Fish Commission.

1. Bear Bait- Is a nontoxic biodegradable substance, not to exceed 200 pounds, which is enclosed In a
bait container. It Is not any big game animals, game birds, game fish, protected animals, protected birds,
small game animals or parts thereof. It is not any animals which are contagious or diseased or parts thereof.

2. Bait Container- Is a rigid container of wood, metal or plastic no larger than 8 cubic feet. Holes In the
container shall be smooth and not constructed to function as a trap.

3. Bear Baiting- is placing or utilizing a bait as a lure or attractant for the purpose of taking black bear.

4. Shooting Stand- is a structure constructed and attached to a tree or other portion of National Forest System
lands for a period of greater than one day which serves as a platform for viewing or firing at black bears.

5. Road- an identified National Forest System road and other non-system roads used by 4-wheeled, motor-
ized vehicles greater than 40 inches in width.




                                                      2   Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 4 of 31
       Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 5 of 31




G. Pack Trail- an identified National Forest System trail.

AFFECTED ENVIRONMENT

Area of Consideration

The area of consideration is tl1ose National Forest System lands within the State of Wyoming. There are nine
National Forest Administrative Units totaling approximately 8,682,500 acres (including 3,080,400 acres of
Wilderness) and one National Grassland with 572,200 acres in Wyoming. National Forest System lands and
National Grasslands, and Wyoming Game and Fish Department designated hunt areas are shown on Map
1.

Status of Bear Hunting in Wyoming

Wyoming Game & Fish Commission Trophy Game Regulations allow black bear hunting in most of the state,
including National Forests, except areas around and including the Black Hills National Forest and Thunder
Basin National Grassland. Spring seasons vary by area, but generally begin April 15 and end on or between
June 1 and June 30. Fall seasons generally run August 15 to November 15. One black bear per licensed
hunter may be taken in a calendar year. There is no legal hunting for grizzly bears in Wyoming.

The Wyoming Game & Fish Department manages black bear hunting on a sustained yield basis. According
to the Wyoming Game & Fish Department, haNest trends in Wyoming indicate healthy black bear populations
(WGFD Memo, January 13, 1993). Since the total bear population in the state is unknown, trends in bear
harvest statistics are used as indicators of trends in the overall black bear population. Age and sex ratios in
a population can be influenced by changes in recruitment as well as mortality, so changes should be
interpreted wit11 caution wl1cn twrvcst statistics are the only sources of data (Gill and Beck 1990). Bear
populations and t1arvest statistics can be expected to fluctuate from year to year, but a long-term trend can
indicate important information about changes in bear populations.

A long-term decline in the number of bears harvested could indicate fewer bears available (lower population).
Wyoming Game & Fish Department harvest statistics indicate that total harvest in Wyoming has increased
somewhat over the past 1O years, averaging 200 bears per year.

Average annual harvest data (VVGFD 1991) for 1980 - 1991 within blacl< bear hunting areas that include
National Forests is listed below. The total harvest for the hunt area, which includes more than National Forest
System lands, is given to show relative distribution of harvest in the affected area.

      Bighorn NF area -                   38
      Medicine Bow NF area -              25
      Bridger-Teton NF area -             60
      Targhee NF area -                   23
      Shoshone NF area -                  49

No bears were legally harvested by hunters on the other National Forests in Wyoming in recent years.




                                                             Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 5 of 31
        Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 6 of 31




According to Wyoming Game & Fish Department 'an overexploited bear population is characterized by a
decreasing proportion of males in the harvest and a subsequent increase in harvest of females. The
proportion of females in the harvest increases to a point where subadult males dispersing into unoccupied
territories account for most of the annual harvest. Wyoming has experienced an increase in harvest of both
males (+71%) and females (+74%) over the last 12 years. Harvest of males has not declined as would be
expected in an overexploited population and remains above the recommended level of 60%. Harvest of
subadult females however, has exceeded guidelines established in Colorado. Subadult females account for
most of the harvest of females (since 1988). If harvest continues to increase above the recommended level
of 35%, it may signal a problem for female recruitment into breeding age classes in years to come. However,
given the relatively low, total statewide harvest over the past i 2 years, it appears the high rate of subadult
harvest is not adversely affecting female recruitment into older age classes' (WGFD 1993).

The Wyoming Game and Fish Department is not only evaluating their own data, but it is also comparing it
to data from other states to help determine black bear population trends.




                                                      4
                                                          Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 6 of 31
                                                             Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 7 of 31


                                                                 WYOMING BLACK BEAR HUNT AREAS


          \·~.:>-:•;~:-~I
                '::\.k;,.,,.                             I

            /':
          : !
                  l   ,.i•
                      ,.,
                            L \_,_,.:,S·
                                 .
                                           T L> i,f, t




~
 P->
"'O
.......




                                                                        Note:   ~   Wilderness area, nonresidents     Plfs.'
                                                                                                                    must haveEx.guides.
                                                                                                                                  7, No.   1:19-cv-00203-CWD, Page 7 of 31
            Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 8 of 31




The Wyoming Game & Fish Department report also states that "baiting, which accounts for over 90% of the
spring bear harvest, has not impacted the sex/age composition of Wyoming's bear population•. In compari-
son with other states, 'harvest statistics for black bears in Wyoming fall in line with harvest data from Arizona,
California, Colorado, Oregon and Utah.· The Wyoming Game & Fish Department report concludes that "based
on statewide trend data, present harvest levels do not appear to be negatively impacting black bears in
Wyoming" (WGFD 1993).

The Wyoming Game & Fish Department has authorized and regulated black bear hunting since 1903. They
have monitored harvest levels and trends and have made adjustments in seasons when necessary. To
compensate for the high percentage of subadult females in the harvest, Wyoming Game & Fish Department
has shortened the spring season in many of the black bear hunting areas in Wyoming.

The Wyoming Game & Fish Department is the agency responsible for black bear populations and they
provided the Forest Service with data and a conclusion that the black bear population in Wyoming is healthy
and is capable of supporting the mortality associated with hunting. They also noted that additional information
is needed and are starting a black bear research program. The ID Team concurs with this course of action.

The black bear is not listed as a threatened or endangered species. It is not identified as a sensitive species
by the Forest Service, nor is it included in Wyoming's species of concern list.


Status of Bear Baiting in Wyoming


Table 1.          Status of Bear Baiting In Wyoming

                             # Baits/Year 5 year                                    Wilderness NFS
      National Forest                                   WY NFS Acres                                      Baits in Wilderness 5-year ave.
                                    ave.                                                 Acres

  Bighorn                    150                     1,107,000                      189,000          0

  Bridger-Teton              414                     3,399,800 *                    1,300,300        25

  Medicine Bow               71                      1,093,600                     78,400            9

 Shoshone                    tltJ                    ,'111")")().() ,.,.,_*
                                                         ..............             1,378,400        1

 Targhee                     7                       331,200                        134,200          3

 Total                       730                     8,364,600                     3,080,300         38


                         NFS = National Forest System
                         • Includes Grizzly Bear Recovery Zone where bear baiting is not allowed

Black bear hunting is not allowed in Bear Hunt Units 1&2 which include the Black Hills National Forest and Thunder Basin National
Grassland (See Wyoming Game & Fish Regulations).

The portion of the Ashley National Forest within Wyoming is all within the Flaming Gorge National Recreation Area. No bear habitat exists,
and thus, no baiting permits are issued.

Bear baiting could occur on the Caribou and Wasatch-Cache National Forests, but no permits have been issued since 1987.




                                                                              6
                                                                                  Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 8 of 31
           Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 9 of 31




Table 2.            Status of Bear Baiting and Hunting Wyoming and nearby States In 1993


            State             Spring Hunting    Spring Baiting       Fall Hunting            Fall Baiting

 Wyoming                    YES                YES                 YES              YES

 Idaho                      YES                SOME AREAS          YES              SOME AREAS

 Utah                       NO                 NO                  YES              ARCHERS ONLY

 Montana                    YES                NO                  YES              NO

 New Mexico                 NO                 NO                  YES              NO

 Arizona                    YES                NO                  YES              NO

 Colorado                   NO                 NO                  YES              NO


Bear Baiting Regulations on National Forest System Lands

In the past, National Forests in Wyoming individually regulated bear baiting on their administrative units
through the issuance of special use authorizations or more recently through a closure order. No specific rules
on bear baiting are provided by Federal statute or regulation. In the Forest Service Manual (FSM) Chapter
2720- Special Uses, a section is reserved for black bear baiting, but again no specific guidance or policy is
given.

Special use authorizations have been used on National Forest System lands in Wyoming to regulate place-
ment of bear bai!s. Special use authorizations included conditions regarding: fees, the number of baits an
individual or outfitter guide (0/G) could have, bait removal, distances from water and recreation sites
(including roads, trails, picnic areas, campgrounds and buildings), on-site identitication of baits, whether
meat used must be disease free, and the distances between or density of baits permitted.

A summary of permit requirements for National Forests in Wyoming that issued baiting permits in the last 5
years is presented in Table 3.




                                                            7
                                                                 Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 9 of 31
         Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 10 of 31




Table 3. Bear Baiting Regulations on National Forests in Wyoming Prior to 1992



       Permit Requirement              Bridger-Teton                  Bighorn            Medicine Bow         Targhee        Shoshone

 Fee                             $45                            $0                   $45                $45             $0

 Baits/Person                    2                              1(20/G)              2                  No limit        2

 Removal Period                  10 days                        10 days              10 days            10 days         7 days

 Material to be Removed          All                            Litter •             Litter             All             Litter

 Distance from Water             100 yds                        100 yds              100 yds            200 yds         100 yds

 Distance from Trails &
 Recreation Areas                200 yds                        200 yds              200 yds            200 yds         200-400 yds

 f lunting License
 Required to Bait                Yes                            Yes                  Yes                Yes             Yes

 Disease Free
 Meat Restriction                No                             Yes                  Yes                Yes             Yes

 Minimum Distance
 Between Baits                   None                           None                 1 miles            None            None

 Maximum Bait Density            1/sq mile                      1/sq mile            1/sq mile          NA              1/sq mile

 Bait Identification Posted      50 feet                        50 feet              50 feet            50 feet         50 feet

 Bait Sites Kept Confider.tial   Yes                            No                   Yes                Yes             Yes


                                 • Litter   = plastic,   metal, rope, paper, etc.



In addition, the Bridger-Teton restricted baits to less than 200 pounds and generally did not allow baiting in
big game calving areas, or during tt1efall. The Bighorn required that 10% of bait sites be monitored each year.
The Targhee requires baiters to submit the exact location of baits, allows bait locations to be changect, permits
can be re-used in the fall season, and did not allow baiting in tr,e grizzly bear recovery zone. The Shoshone
generally does not allow baiting in the fall.


Grizzly Bear Habitat

Grizzly bears occupy portions of the Shoshone, Bridger-Teton and Targhee National Forests. In the past, bear
baits have been restricted or prohibited in the Grizzly Bear Recovery Zone on National Forest System lands
(Map 2). Possible effects of black bear baiting on grizzly bears include habituation of grizzly bears to human
foods, thereby increasing the likelihood of bears becoming a nuisance at facilities and locations where human
foods or garbage are stored. Baiting could also alter behavior patterns and movements of grizzly bears by
attracting them to areas with baits and causing them to remain longer than they normally would.



                                                                           8
                                                                               Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 10 of 31
Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 11 of 31




 WyomingNotional Forests

cr·1zzly Bear Recovery Zone

         "'ApproximateBoundary




                                                         CJ

                                   Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 11 of 31
                                 Map 2.
       Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 12 of 31



                                                                                                                      I




Recreation Uses

Throughout the National Forests in Wyoming, a variety of recreation uses take place. These include hikers,
campers, bikers, sightseers, anglers, hunters and others. These uses occur at various times of the year and
at different locations tl1roughout the Forests. Recreation tends to concentrate at, but is not limited to, areas
like campsites, lakes and streams, trails, and other areas of special interest.

During the spring black bear season, recreation use on the forests is low. It increases significantly in the
summer when there is no bear baiting. In spring, hikers and campers can generally be found at lower
elevations and developed campsite use is infrequent. Wilderness areas experience less use during this time
of year because of climatic conditions at higher elevations. There is still a variety of dispersed use taking place
in the Forests, but it is not at the levels experienced in the summer and fall seasons.

During the fall black bear hunting season, recreation use on the forests in Wyoming is high. Elk, deer, sheep,
moose and other big game hunting seasons coincide with the fall back bear season. There is also a significant
amount of recreation activity by hikers, campers, anglers and sightseers in Wilderness areas. Generally, use
in developed recreation sites is high and there is a significant amount of dispersed use in various areas of
the Forests.


SCOPING

A "Notice of Intent" ietter, whict1 described the environmental assessment process and schedule for comple-
tion, was mailed to approximately 400 people on November 30, 1992. In addition to this letter, a press release
was sent to nearly every media outlet in the State of Wyoming and a few media outlets in Denver, CO and
Salt Lake City, UT.

A scoping statement was mailed to approximately 750 people on December 7, 1992. The mailing list was
comprised of key contacts, interests groups, outfitters and bear baiters from all Wyoming National Forests.

A bear baiting informational package was made available to all Forest Service offices in Wyoming. This
package inciuded the scoplng statement, questions and ,mswers about the bear baiting environmental
assessment, and a public comment sheet.

The bear baiting issue has received significant media attention throughout Wyoming. In addition to the
numerous newspaper articles, radio reports have occurred in Jackson, Laramie, Riverton, and Sheridan,
Wyoming.

Approximately i i 9 comments were received as of 1/26/93. Each comment was read and analyzed by the ID
Team to determine major issues and concerns. In general, comments were analyzed using the following
categories:

       -Specific issues or concerns about bear baiting on National Forest System lands.
       -Regulation, management, and enforcement issues surrounding bear baiting.
       -If the person identified themself as with an interest group, government agency or as an individual.




                                                        10
                                                             Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 12 of 31
       Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 13 of 31




       -Other issues, concerns, or questions not mentioned in the scoping document.
       -Person's stance on bear baiting in general (for or against).

Comment Summary

The most common issue/concern dealt with regulation and enforcement of bear baiting. Of the 119 com-
ments, 62 made some reference to regulation and enforcement. Many stated that it was absolutely necessary
to have regulations covering bear baiting and that they need to be enforced.

Thirty-two people stated that the Forest Service should continue to regulate bear baiting on National Forest
System lands with a permit system. Eight people thought bear baiting should be regulated by the Wyoming
Game & Fish Department and the Forest Service should not be involved.

The scoping statement identified that the issue of baiting as an appropriate hunting technique is beyond the
scope of this analysis. However, a number of respondents mentioned this subject. A larger number of
respondents favored continuing bear baiting than prohibiting it

Many of the people who favored bear baiting stated that as long as bear baiting is regulated and enforced,
the problems associated with litter, refuse, pollution, impact to other users and threatened or endangered
species would be minimal. Many of these comments stated that bear baiting allows the hunter to better
identify the bear, which prevents unwanted killing of grizzly bears, young bears and sows with cubs.

Most of the people who were opposed to bear baiting mentioned ethical or moral reasons as at least part
of their opposition to bear baiting. Other objections to bear baiting included the litter/refuse problem associat-
ed with some bear baits, the possibility of bear baits being a source of pollution, and the offensive nature of
bear baits to other Forest users. There were also comments that stated that bear baiting could adversely
impact threatened or endangered species and bear baiting is not compatible with the wilderness philosophy.

The substantive issues and concerns raised were used in the development of alternatives and mitigations
measures and are displayed in the next section of thls document.


ISSUES AND MANAGEMENT CONCERNS

The following is a discussion of the issues that were identified by the Forest Service and the public associated
with bear baiting on National Forest System lands.

Issues and Management Concerns used to develop and evaluate the alternatives.

       Issue 1.     ·.Bear baiting can be offensive (i.e. smells and sight of bait) to some users when baits are
                     encountered during Forest visits.

       Issue 2.      Bear baiting may have a negative effect on grizzly bears or other threatened, endangered
                     or sensitive species.

       Issue 3.      Bear baiting may not be compatible with wilderness management objectives.

       Issue 4.      The Forest Service should regulate bear baiting by special use authorization because the
                     Wyoming Game and Fish Commission does not allow public involvement on their deci-
                     sions.


                                                       11Plfs.'   Ex. 7, No. 1:19-cv-00203-CWD, Page 13 of 31
       Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 14 of 31




                   NOTE: The Wyoming Game and Fish Commission provides for public input prior to
                   decisions on regulations. Also, the Forest Service has no control over the State process
                   for developing regulations.

      Issue 5.     What is the cost to the Forest Service related to administering bear bait permits?

      Issue 6.     The density of bear baits should be regulated to minimize negative effects on other forest
                   users.

      Issue 7.     How many bears are harvested as a result of bear baiting?


Issues mitigated

      Issue 8.     Bear baits are a potential pollution source to rivers, streams, and lakes.

      Issue 9.     Bear baits placed close to roads, trails, campgrounds, or other areas where the public
                   may concentrate increase potential conflicts.

      Issue 10.    Bear baits are a potential source of litter and refuse.

      Issue 12.    There are inconsistencies between different Forests and Regions in Wyoming managing
                   bear baits.

      Issue 15.    There is a possibility of diseased baits being used and diseases transmitted.

      Issue 19.    Bear baits placed illegally on National Forest System lands need to be better dealt with.

      Issue 20.    Wt1at would be the effects on Heritage (cultural) resources from bear baiting?


Issues not used to evaluate the alternatives

      Issue 11.    Bear baiting allows the hunter to better identify the animal before shooting at it.

                   The purpose of this assessment is not to deal with the use of bear baiting as a hunting
                   technique, so this issue will not be used to develop or evaluate the alternatives.

                   Being able to study a bear or bears at a bait does provide more opportunity for identifica-
                   tion of bears. It allows the hunter the opportunity to be more selective for particular size
                   of bears. There is also more chance to identify a sow bear with cubs than other hunting
                   methods.

      Issue 13.    Nonnatural foods may have negative effects on bears and other scavengers and preda-
                   tors.

                   It is the IDT's professional opinion that any negative effects on bear populations or other
                   wildlife species because of unnatural foods would be minimal. The reasons for this
                   opinion are twofold. First, the number of baits is small considering the acreage of National
                   Forest System lands in Wyoming. Second, much of the material used for baits is natural
                   (i.e. carrion, honey, fruits).                             ·

                                                     12
                                                          Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 14 of 31
       Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 15 of 31




       Issue 14.    Baiting could negatively affect crucial winter range and elk calving areas.

                    This issue was not used to develop or evaluate the alternatives. Forest travel plans
                    through the Forest Land Management Plans currently restrict travel in some crucial winter
                    ranges. Winter range restrictions are generally aimed at motorized travel. These restric-
                    tions generally minimize the level of bear baiting. It was not felt that additional, statewide
                    restrictions specifically on bear baiting were necessary to accomplish adequate protec-
                    tion of elk crucial winter and calving ranges. In addition, if the Wyoming Game and Fish
                    Department identifies unacceptable effects related to bear baiting on big game hunting
                    opportunity because of mortality of elk or other game animals then the Wyoming Game
                    and Fish Commission has the authority to restrict bear baiting in affected areas.

       Issue 16.    Population viability of black bears must be assured.

                    The Land Management Plans for the various National Forests provided for maintenance
                    of suitable habitat to maintain viable populations of black bear. The State of Wyoming has
                    responsibility to assure continued existence of all species of wildlife in the State. The
                    State of Wyoming monitors harvest data to assure that black bear populations are
                    maintained at a desired level.

       Issue 17.    What structures require special use authorization on National Forest System lands.

                    Any structure requires a permit, contract, or approved operating plan. Commercial
                    activities associated with bear hunting or baiting on National Forest System lands require
                    a permit. Certain types of noncommercial structures (i.e. tents used for camping outside
                    of developed campgrounds) do not require permits (36 CFR 251.50). For bear baits
                    placed for noncommercial purposes the decision resulting from this ana!ysis will result
                    in either special use authorizations being required or a Memorandum of Understanding
                    be developed with the Wyoming Game and Fish Commission.

       Issue 18.    Some people believe that bear baiting is an unethical and immoral method of hunting
                    bears.

                    This issue was mentioned by a number of people opposing bear baiting on National
                    Forest System lands. Some people find bear baits morally offensive, others do not. These
                    are both recognized viewpoints; however, it is not the role of the Forest Service to resolve
                    moral or ethical questions.


ALTERNATIVES AND COMPARISON OF ALTERNATIVES

Alternatives Not Considered in Detail

1. Eliminate Bear Hunting From National Forest System Lands in Wyoming

      The elimination of bear hunting is outside the scope of this environmental analysis. Also, elimination
      of bear hunting would be inconsistent with Forest Service policy and inconsistent with the existing MOU
      with the State of Wyoming.




                                                       13 Plfs.'   Ex. 7, No. 1:19-cv-00203-CWD, Page 15 of 31
       Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 16 of 31




      The States are generally considered to have broad trustee and police power over wild animals within
      the State. Hunting on National Forest System lands is generally regulated by the States (16 USC Sec.
      480 and the authorities cited in 36 CFR Part 241 ).

       National Forest System lands are managed under several federal statutes, many of which are based
       upon the Property Clause of the U.S. Constitution (Art. IV, Sec. 3, Cl. 2). Regulations have been issued
       on the basis of the Organic Act, the Multiple Use Sustained Yield Act (MUSY), The National Forest
       Management Act (NFMA), Federal Land Policy and Management Act (FLPMA), and others.

       In the MUSY it is stated that "It is the policy of Congress that the national forests are established and
       shall be administered for [multiple uses] ... Nothing herein shall be construed as affecting the jurisdic-
       tion of the several States with respect to wildlife and fish on the national forests." (16 U.S.C. 528).

2. Through a Memorandum of Understanding with the Wyoming Game and Fish Commission regulate
commercial bear baiting on National Forest System lands through State Game Regulations.

       Regulations concerning occupancy and use of National Forest System lands (36 CFR 251.50) require
       a permit for commercial hunting use (i.e. outfitting and guiding). Therefore, a special use authorization
       is required for bear baiting for commercial purposes. This activity would be incorporated into the
       existing permit for outfitters and guides (FSH 2709.11, Chapter 41.53j).


Alternatives Considered in Detail

The following represents a range of reasonable alternatives       to deal with the scope of this environmental
analysis, and the issues that will be used to evaluate the        alternatives. The alternatives developed are
consistent with the Declaration of James C. Overbay to the       United States District Court for the District of
Columbia on November 16, 1992, and to address the issues         identified as a result of scoping conducted as
part of the environmental analysis process.

The alternatives do not include every possible combination of actions that could be taken. They do provide
for disclosure of the effects of the range of possible actions that could be taken. In selecting an alternative,
ihe Dee;idlng Officlals rr.ay s0lcct pcrt:cns from dlffereri! altern::itivAs for implementation.

A Regional Supplement to the Forest Service Manual would be developed providing the direction to imple-
ment the selected alternative under Chapter 2721.26.

Alternative 1. Issue special use authorizations for noncommercial        bear baits placed on National Forest
System lands in Wyoming (No Action).

       Implementation of this alternative would mean that the current procedure of issuing special use
       authorizations to allow noncommercial bear baiting would be continued. These permits would be
       issued by the appropriate District Ranger and the action would be documented as appropriate per FSH
       1909.15, Chapter 30.

       Mitigation measures specific   to this alternative

              1. Permit conditions between Forest Service units would be the same, except in areas where
              additional conditions need to be applied to protect specific resource values.




                                                        14
                                                            Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 16 of 31
       Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 17 of 31




            2. All permits would involve a charge. If a fee above the minimum is charged then that fee would
            be the same for all Forests in Wyoming since it is anticipated that all occupancies for noncom-
            mercial bear baits and associated structures would be similar.

            3. Individuals wishing to place bear baits would have to provide the specific location to the
            appropriate Forest Officer prior to being issued a special use authorization.

            4. Bear baits would be limited to one per section (640 acres). However, the special use
            authorization would specify that the permittee does not have exclusive use of the area under
            permit for any purpose including bear hunting.

Alternative 2. Issue special use authorizations for noncommercial bear baits placed on National Forest
System lands in Wyoming and restrict baiting methods and bait amount used in designated Wilderness.

      This alternative would be identical to Alternative i, with the exception that baiting methods and bait
      amounts would be limited in designated Wilderness as described in the following mitigation measures.
      These limitation would apply to both commercial and noncommercial users.

      Mitigation measures specific to this alternative

            1. Bear baiting containers would be limited to a maximum size of i cubic foot in a designated
            Wilderness.

            2. No structures (i.e. tree stands} other than the container mentioned in previous mitigation
            measure 1 would be placed in a designated Wilderness.

Alternative 3. Through a Memorandum of Understanding with the Wyoming Game and Fish Commission
regulate noncommercial bear baiting on National Forest System lands through State Game Regulations
(Proposed Action).

      Implementation of this alternative would provide for regulation of noncommercial bear baiting and
      associated structures by State of Wyoming Game and Fish Commission regulations through a Memo-
      randum of Understanding (MOU) between the Forest Service and the Commission. The State's
      regulations are included in the mitigation measures for alternatives 1-4. Forest Service special use
      authorizations would no longer be required. The MOU would be the instrument clarifying the intent of
      36 CFR 251.50(c}, (hunting does not require a special use permit) and 36 CFR 261 .10(a) (temporary
      permits are not considered occupancy) regarding the practice of noncommercial bear baiting on
      National Forest System lands.

      The Forest Supervisor of a specific National Forest has authority to issue an Order under 36 CFR
      261.50 to close additional areas to bear baiting if necessary to reduce conflicts with other resources.

      Mitigation measures specific to this alternative

            1. The Forest Service and Wyoming Fish and Game Commission would develop an MOU to
            implement this alternative as soon as practicable. The MOU would specify the roles of the
            Wyoming Game and Fish Commission regulations and the Forest Service to address all mitiga-
            tion measures associated with implementing this alternative. Until such regulations are in place,
            the Regional Foresters of the lntermountain and Rocky Mountain Regions of the Forest Service
            would execute an Order under 36 CFR 261.50 implementing any mitigation measures that are
            not yet part of the Wyoming Game and Fish Commission's regulations.

                                                     15Plfs.'   Ex. 7, No. 1:19-cv-00203-CWD, Page 17 of 31
      Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 18 of 31




            2. Prior to placing bait on National Forest System lands persons would be required to provide
            a written description of the bait location to the District Ranger on whose district the bait will be
            placed.

            3. As provided for by 36 CFR 241.1 Forest Officers can be deputized to enforce State Game
            Regulations. This process would be formalized in the MOU.

Alternative 4. Through a Memorandum of Understanding with the Wyoming Game and Fish Commission
regulate noncommercial bear baiting on National Forest System lands through State Game Regulations
and close all designated Wilderness to bear baiting.

      This alternative would be identical to Alternative 3, with the exception that all bear baiting would be
      prohibited in designated Wilderness.

Mitigation measures common to alternatives 1-4

      Mitigation measures highlighted in bold print are currently incorporated in the Wyoming Game and
      Fish Commission regulations.

      1. No bear baiting for sport hunting purposes would be allowed in the grizzly bear recovery zone as
      agreed to by the lnteragency Grizzly Bear Committee's Yellowstone Ecosystem Subcommittee.

      2. Outside of the above recovery zone, where grizzly bears could be present, hunters would be
      provided information on grizzly bear status and identification at trailhead and other locations.

      3. Bait would be limited to a maximum of 200 pounds of material, unless otherwise noted for a
      specific alternative.

      4. The hunter's name and/or the name of the person placing the bait, his/her address and
      telephone number would be legible and permanently affixed to or painted on the outside of the
      container.

      5. No b<!!!s wQ11ld be placed prior to ten days before the opening day of the spring or fall bear
      special archery season within the hunt area In which the bait Is placed. Baits placed prior to ten
      days of the opening day of the spring or fall bear special archery season would be considered
      litter pursuant to 36 CFR 261.11.

      6. Baits would be placed not less than 200 yards from water, including permanent and ephemeral
      streams, lakes, and permanent ponds.

      7. Baits would be placed not less than 200 yards from roads and pack trails; not less than one-half
      mile from developed campgrounds and picnic grounds or buildings.

      8. Each hunter and/or person placing the bear baits would be limited to a maximum of two bait
      stations during any one time period.

      9. All containers and bait materials would be removed no later than seven days following the close
      of the season for which the bait was placed. Containers and bait materials not so removed would
      be considered litter pursuant to 36 CFR 261.11. The person who placed the bait and/or whose name
      appears on the container would be responsible for its removal. Burial would not constitute
      removal.

                                                     16
                                                          Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 18 of 31
        Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 19 of 31




       1o.All baits and bait containers would also conform to Wyoming Game and Fish Commission regula-
      tions.

      11. Baits placed other than in conformance with the above conditions would be considered litter
      pursuant to 36 CFR 261.11.

      12. To enhance enforcement efforts, Wyoming Game and Fish employees would be provided a list of
      bear bait locations by the appropriate District Ranger.

      13. Those areas on National Forest System lands that are known (have been inventoried) to have
      cultural or heritage sites may be closed to placement of bear baits. In areas which have not been
      inventoried the placement of bear baits would be allowed consistent with provisions of the National
      Historic Preservation Act (36 CFR 800).

       14. No black bear baiting for sport hunting purposes would be allowed in areas that have a special
       order prohibiting the improper storage of food in grizzly bear habitat.

      15. In areas where regular grizzly bear use occurs outside of the proposed recovery zone and outside
      areas with a special order prohibiting improper food storage on the Bridger-Teton, Targhee, and
      Shoshone National Forests, the following will apply:

             Hunters or outfitters and guides who bait black bears in the above areas will be required to take
             an annual self-learning grizzly bear/black bear identification program before they can place
             baits in those areas. This grizzly bear/black bear identification program will be administered by
             the local land manager, in cooperation with the Wyoming Game and Fish Department, at the
             time the hunter provides written description of his or her bait locations.

             The local land manager will recommend to the hunters who bait in the above areas that they
             bait with only natural substances that could be found in the area naturally, such as meat
             carcasses (livestock, etc.) and recommend that the hunters not use donuts, breads, fruits,
             vegetables, molasses, lard, grease, or other garbage as bait. A bait will still be 200 pounds or
             less and in a container.

Alternative 5. Eliminate bear baiting from National Forest System lands in Wyoming.

      Implementation of this alternative would prohibit bear baiting on National Forest System lands in
      Wyoming. No mitigation is necessary under this alternative.


MONITORING

Field review of bear bait sites would continue. Bait sites would be reviewed for compliance and clean-up as
Forest Service and Wyoming Game and Fish funding and personnel limitations allow. Currently approximately
10-15 percent of the bear bait stations are inspected each year. Monitoring of bear baits in the future is
expected to continue at the same level.




                                                     17   Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 19 of 31
        Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 20 of 31




Table 4            Comparison of Alternatives



             Issues                    Alternative 1        Alternative 2       Alternative 3      Alternative 4     Alternative 5

 Offen.fie    to      Recreation   some impact            less impact         most impact         some impact       no impact
 User§\                                                                                           outside    of
                                                                                                  wilderness

 Grizzly Bears & other TES         some impact            some impact         some impact         some impact       no impact
 Species                                                                                          outside    of
                                                                                                  wilderness

 Not Compatible with Wilder-       some impacts           less impacts in     some impact         no impact         no impact
 ness                                                     Wilderness

 Forest Service Should Regu-       regulated by permit    regulated   by      not regulated by    not regulated     no baiting
 late by a Permit System           system, appeals pos-   permit system,      permit system,      by a permit
                                   sible                  appeals possi-      no appeals          system,     no
                                                          ble                                     baiting      in
                                                                                                  Wilderness, no
                                                                                                  appeals

 Cost                              high Costs to Forest   high Cost to For-   low administra-     low administra-   low costs, no
                                   Service, money re-     est      Service,   tive cost to For-   tive costs to     return to Trea•
                                   turned to Treasury     money returned      est Service, no     Forest Service,   sury
                                                          to Treasury         return to Trea-     no return to
                                                                              sury                Treasury

 Bait Densities                    controlled             controlled          not controlled      not controlled    no baiting
                                                                                                  except       in
                                                                                                  Wildernes~




                                                                 18
                                                                       Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 20 of 31
      Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 21 of 31




ENVIRONMENTAL CONSEQUENCES

This section is the analytic basis for the comparison of the alternatives. It describes the probable conse-
quences of each alternative on selected elements of the environment. The elements of the environment are
described in the Affected Environment section and are directly linked to the issues identified for this analysis.


Issue 1. Bear baiting can be offensive to some non-hunting recreation users when baits are encountered
during forest visits.

        Alternative 1. Issue special use authorizations for noncommercial bear baits placed on National
        Forest System lands in Wyoming (No Action).

        Bear baits can be unsightly and produce odors which are offensive to some forest users. The
        mitigation measure requiring baits to be placed in containers would reduce the unsightly nature of
        bear baits. There is less that can be done to reduce the offensive odors some bear baits produce.

        The mitigation measures avoiding areas of recreation user concentrations would largely avoid con-
        flicts between recreation users and bear baits. By having an additional review at the field level,
        through requiring bear baiters to apply for a permit, there is a good opportunity to avoid dispersed
        areas, which may receive some use by recreation users. This alternative would provide a good
        opportunity to minimize these potential conflicts between recreation users and bear baits.

        Alternative 2. Issue special use authorizations for noncommercial bear baits placed on National
        Forest System lands in Wyoming and restrict baiting methods and bait amount used in designated
        Wilderness.

        The effects of this alternative would be similar to t11ose described for Alternative 1, except for
        Wilderness users. These differences will be addressed in the discussion for issue 3.

        Alternative 3. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
        sion, regulate noncommercial bear baiting on National Forest System lands through State Game
        Regulations.

        As with alternative 1, the mitigation measures avoiding areas of recreation user concentrations would
        largely avoid conflicts between recreation users and bear baits. However, there would be a higher
        likelihood of conflicts with recreation users, as some dispersed recreation sites could be adversely
        affected by bear baits. This would lead to greater potential conflicts between recreation users and
        bear baiters than with Alternatives 1 and 2.

        A Forest SupeNisor can close specific areas to bear baiting to minimize conflicts if additional
        unforeseen problems arise. This opportunity to react to changing conditions would reduce the
        potential for conflicts with this alternative.

        Alternative 4. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
        sion, regulate noncommercial bear baiting on National Forest System lands through State Game
        Regulations and close all designated Wilderness to bear baiting.

        The effects of this alternative would be similar to those described for Alter'native 3, except for
        Wilderness users. These differences will be addressed in the discussion for issue 3.


                                                       19Plfs.'   Ex. 7, No. 1:19-cv-00203-CWD, Page 21 of 31
      Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 22 of 31




       Alternative 5. Eliminate bear baiting from National Forest System lands in Wyoming.

       Implementing this alternative would greatly reduce conflicts between users and bear baits. There
       would still be some potential for conflicts because of illegal baits.

       Individuals previously using bear baits to assist in harvest of a black bear could have reduced
       success rates.


Issue 2. Bear baiting may have a negative effect on grizzly bears or other listed threatened, endangered,
or sensitive species.

       A Biological Assessment was prepared by the Forest Service for this Environmental Assessment. The
       Biological Assessment evaluated 85 species which included Federal proposed, threatened, endan-
       gered, and candidate species; lntermountain Region sensitive species; and the Rocky Mountain
       Region draft sensitive species list. Determination of effects concluded that northern bald eagle, Rocky
       Mountain gray wolf, grizzly bear, North American wolverine, and fisher may be adversely effected.
       Below, the consequences of those effects are discussed by Alternative.

       Alternative 1. Issue special use permits for noncommercial bear baits placed on National Forest
       System lands in Wyoming (No Action).

       Northern bald eagle: Implementing this alternative is not likely to adversely affect the bald eagle or
       its habitat.

       Rocky Mountain gray wolf: It is extremely unlikely that the Rocky Mountain gray wolf will be adversely
       affected by black bear baiting.

       Grizzly bear: There is the potential for direct or indirect taking of a grizzly bear. Adverse effects are
       unlikely to occur and implementation of conservation measures would further reduce the risk of
       adverse effects. There is a risk that •take" of a grizzly bear may occur. However, implementation of
       this alternative is not likely to adversely affect recovery of the grizzly bear.

       North American wolverine and fisher: Any adverse effect is extremeiy uniikely tc occur arid is not
       likely to adversely affect these species on Wyoming National Forests.

       Alternative 2. Issue special use permits for noncommercial bear baits placed on National Forest
       System lands in Wyoming and restrict baiting methods and bait amounts used in designated
       Wilderness.

       The effects of this alternative would be similar to those described for Alternative 1.

       Alternative 3. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
       sion, regulate noncommercial bear baiting on National Forest System lands through State Game
       Regulations.

       The effects of this alternative would be similar to those described for Alternative 1.

       Alternative 4. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
       sion, regulate noncommercial bear baiting on National Forest System lands through State Game
       Regulations and close all designated Wilderness to bear baiting.

                                                     20
                                                          Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 22 of 31
          Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 23 of 31




            The effects of this alternative would be similar to those described for Alternative 1, with the exception
            of the grizzly bear. For grizzly bear the effects would be similar to Alternative i except the area where
            "take" could occur would be decreased by three percent.

            Alternative 5. Eliminate bear baiting on National Forest System lands in Wyoming.

            Implementing this alternative would have no effect on any of these five species.


     Issue 3. Bear baiting may not be compatible with wilderness management objectives.

            Alternative 1. Issue special use authorizations for noncommercial bear baits placed on National
            Forest System lands in Wyoming (No Action).

            There would be no distinction between Wilderness and non-Wilderness lands with regard to bear
            baiting with implementation of this alternative. Some Wilderness users would be negatively affected
            by finding bear baits and associated structures in a Wilderness. These effects would be caused by:
            the offensive odor produced by some bear baits, and that some users feel the structures (bear bait
            container, shooting stand, etc.) are inappropriate in Wilderness. The IDT believes that the number
            of negatively affected users would be small, because of the small number of bear baits placed in
            Wilderness, and the large areas of Wilderness available. Also, as discussed for Issue 1, the mitigation
            measures restricting bear baiting in areas of other recreation user concentrations would further
            reduce the potential for conflict.

,·
            There would be no negative impacts on those persons currently using bear baits in Wilderness.
f
            Alternative 2. Issue special use authorizations for noncommercial bear baits placed on National
            Forest System lands in Wyoming and restrict baiting methods and bait amounts used in designated
            Wilderness.

            With implementation ol this alternative the amount of bait and the assoc,ated slructures would be
            restricted. This reduces the potential for adverse effects on Wilderness users, by reduc!ng the
            potential that they would see the small containers associated with the bait, and reducing the potential
            of offensive odors by reducing the amount of bait. The number of recreation users affected in
            Wilderness with implementation of this alternative would be quite small.

            Negative effects on those persons currently using bear baits in Wilderness would be slight. The baits
            may have to be replenished more often, because of the relatively small amount allowed. The comfort
            and potentially the safety of the baiter would be negatively affected since shooting stands would not
            be allowed.

            Alternative 3. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
            sion, regulate noncommercial bear baiting on National Forest System lands through State Game
            Regulations.

            The effects of implementation of this alternative would be similar to those discussed for alternative
            1. There would be a somewhat higher potential for conflicts at dispersed recreation sites as discussed
            previously for this alternative under Issue 1.




                                                           21Plfs.'   Ex. 7, No. 1:19-cv-00203-CWD, Page 23 of 31
     Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 24 of 31




       Alternative 4. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
       sion, regulate noncommercial bear baiting on National Forest System lands through State Game
       Regulations and close all designated Wilderness to bear baiting.

       With implementation of this alternative there would be no negative effect on recreation users in
       Wilderness from bear baits. However, those individuals currently using bear baits in Wilderness would
       have to relocate to other areas if they chose to continue to hunt with the aid of bait.

       Alternative 5. Eliminate bear baiting from National Forest System lands in Wyoming.

       The effects of this alternative in Wilderness are similar to those described for alternative 4.


Issue 4. The Forest Service should regulate bear baiting by special use authorizations because the
Wyoming Game & Fish Commission does not allow public Involvement on their decisions.

       Alternative 1. Issue special use authorizations for noncommercial bear baits placed on National
       Forest System lands in Wyoming (No Action).

       Implementation of this alternative would allow continuation of the public involvement process directed
       by FSH 1909.15. Decisions to issue specific permits for bear baiting may or may not be subject to
       appeal (FSH 1909.15).

       Alternative 2. issue special use authorizations tor noncommercial bear baits placed on National
       Forest System lands in Wyoming and restrict baiting methods and bait amounts used in designated
       Wilderness.                                                                 ·

       The effects of implementing this alternative would be similar to those described for Alternative 1.

       Alternative 3. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
       sion, regulate noncommercial bear baiting on National Forest System lands through State Game
       Regulations.

       Implementation of this alternative would allow continuation or the public i..vc!vernent process under
       Wyoming Game and Fish Commission policies. Placement of specific bear baits would not be subject
       to appeal.

       Alternative 4. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
       sion, regulate noncommercial bear baiting on National Forest System iands through State Game
       Regulations and close all designated Wilderness to bear baiting.

       The effects of implementing this alternative would be similar to those described for Alternative 3,
       except no baits would be allowed in Wilderness.




                                                     22
                                                      Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 24 of 31
      Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 25 of 31




        Alternative 5. Eliminate bear baiting from National Forest System lands in Wyoming.

        Implementing this alternative would render this issue moot in regard to bear baiting.


Issue 5. What is the cost to the Forest Service related to administering bear bait permits?

        Alternative 1. Issue special use authorizations for noncommercial bear baits placed on National
        Forest System lands in Wyoming (No Action).

        Implementation of this alternative would be most costly to the Forest Service, because of the cost of
        permit and Bill for Collection preparation, for environmental analysis documentation, and enforce-
        ment. However, the Federal Government would receive returns to the Treasury because of the fees
        collected.

        Alternative 2. Issue special use authorizations for noncommercial bear baits placed on National
        Forest System lands in Wyoming and restrict baiting methods and bait amounts used in designated
        Wilderness.

        The effects of implementing this alternative would be similar to those described for Alternative 1.

       Alternative 3. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
        sion, regulate noncommercial bear baiting on National Forest System lands through State Game
        Regulations.

       Implementation of this alternative would be less costly to the Forest Service, because the only costs
       would be for tracking bait locations and enforcement. However, the Federai government would not
       receive any returns to the Treasury in the form of fees collected.

       Alternative 4. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
        sion. regulate noncommercial bear baiting on National Forest System iands through State Game
        Regulations and close all designated Wilderness to bear baiting.

       The effects of implementing this alternative would be similar to those described for alternative 3.

       Alternative 5. Eliminate bear baiting from National Forest System lands in Wyoming.

        Costs to the Forest Service would be feast with this alternative. However, there would still be some
        law enforcement costs to deal with illegal baits. There would be no returns to the Treasury with
        implementing this alternative.


Issue 6. The density of bear baits should be regulated to minimize negative effects on other forest users.

       Alternative 1. Issue special use authorizations for noncommercial bear baits placed on National
       Forest System lands in Wyoming (No Action).

       Implementation of this alternative would reduce the likelihood of encountering a bear bait in any
       specific Section, and would avoid large concentrations of baits. However, bear baits could be spread
       over a larger area of National Forest System lands with this alternative, which could adversely affect
       other forest users to a greater extent than allowing baits to be more concentrated.

                                                     23Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 25 of 31
      Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 26 of 31




       Bear baiters appear to favor this type of regulation to avoid conflicts with other baiters. However,
       eventually the number of individual baiters could be limited by the amount of area open for baiting.

       Alternative 2. Issue special use authorizations for noncommercial bear baits placed on National
       Forest System lands in Wyoming and restrict baiting methods and bait amounts used in designated
       Wilderness.

       The effects of implementing this alternative would be similar to those described for Alternative 1.

       Alternative 3. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
       sion, regulate noncommercial bear baiting on National Forest System lands through State Game
       Regulations.

       Implementation of this alternative would allow any number of baits to be placed in areas open to
       baiting. This could create increased conflicts between other forest users and bear baiters and
       between bear baiters in specific areas. However, it could reduce the areas of a National Forest where
       baits would be present. With this alternative the total number of bait locations on a National Forest
       would not be limited.

       Alternative 4. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
       sion, regulate noncommercial bear baiting on National Forest System lands through State Game
       Regulations and close all designated Wilderness to bear baiting.

       The effects of implementing this alternative wouid be similar to those described for Alternative 3.

       Alternative 5. Eliminate bear baiting from National Forest System lands in Wyoming.

       Implementing this alternative would render this issue moot.


Issue 7. How many bears are harvested as a result of bear baiting?

       Alternative 1. Issue speciai u:,8 autho,lzatlon~ tcr n0ncor:1rrerGi~I bear baits placed on National
       Forest System lands in Wyoming (No Action).

       Approximately 200 bears per year are harvested on National Forest System lands in Wyoming. With
       implementation of this alternative the harvest of this number of bears would be expected to continue
       in the near future.

       Alternative 2. Issue special use authorizations for noncommercial bear baits placed on National
       Forest System lands in Wyoming and restrict baiting methods and bait amounts used in designated
       Wilderness.

       The effects of implementing this alternative would be similar to those described for Alternative 1.

       Alternative 3. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
       sion, regulate noncommercial bear baiting on National Forest System lands through State Game
       Regulations.




                                                    24 Plfs.'   Ex. 7, No. 1:19-cv-00203-CWD, Page 26 of 31
      Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 27 of 31




       The effects of implementing this alternative would be similar to those described for Alternative 1.

       Alternative 4. Through a Memorandum of Understanding with the Wyoming Game and Fish Commis-
       sion, regulate noncommercial bear baiting on National Forest System lands through State Game
       Regulations and close all designated Wilderness to bear baiting.

       With implementation of this alternative the number of bears harvested could decrease slightly as
       some hunters that had previously baited in Wilderness may choose to not continue hunting black
       bears.

       Alternative 5. Eliminate bear baiting from National Forest System lands in Wyoming.

       Approximately one-half of the bears in Wyoming are harvested using baits. With implementation of
       this alternative the number of bears harvested could decrease by as much as one-half of hunters that
       had previously baited may choose to not continue hunting black bears.

Issue 8. Bear baits are a potential pollution source to rivers, streams, and lakes.

       This issue would be mitigated for Alternatives 1-4 by not allowing bear baits to be placed within a
       specific distance of rivers, streams, and lakes. Currently the Wyoming Game and Fish Commission's
       regulations concerning bear baiting prohibit placement of bait within 200 yards of water. This distance
       has been arrived at over a number of years on a number of Forests as adequate to protect water
       resources. It is the Interdisciplinary Team's professional judgement that this restriction is adequate
       for protecting against pollution from bait material for the following reasons. It is highly unlikely that
       any bait material could travel this distance by means of overland flow. Also, all baits would be
       nontoxic, biodegradable substances. Large amounts of biodegradable substances (leaf fall, animal
       carcasses, etc.) are deposited by natural processes within 200 yards of water each year with no
       obvious negative effects. The amount of material deposited and then removed from National Forest
       System lands each year as bear bait is minor compared to these natural events.

       Implementing Alternative 5 would render this issue moot.

Issue 9. Bear baits placed close to roads, trails, campgrounds, or other areas where the public may
concentrate increase potential conflicts.

       This issue would be mitigated in Alternatives 1-4 by not allowing bear baits to be placed within 200
       yards of roads and pack trails and one-half mile of campgrounds, picnic grounds or buildings. These
       distances have been arrived at over a number of years on a number of Forests as adequate to protect
       against adverse effects on other forest users. It is the Interdisciplinary Team's professional judgement
       that these restrictions are adequate for protecting against substantial, adverse effects on forest users
       from bait material for the following reasons. It is unlikely that a great number of non-hunting users
       will be using the portions of National Forest System lands outside the areas where bear baits are
       prohibited during the periods that baits are present. Also, the distance involved should reduce the
       negative effect of odors produced by some bear baits.

       The distances are not great enough, however, to prevent bears that could become habituated to
       feeding on human provided food at bear baits from becoming possible nuisances at campgrounds
       and other areas where food and garbage are stored. The actual ·extent of the problem of habituation
       is not known, but is not believed to be large.



                                                      25 Plfs.'   Ex. 7, No. 1:19-cv-00203-CWD, Page 27 of 31
       Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 28 of 31




        Implementing Alternative 5 would render this issue moot.

Issue 1 o. Bear baits are a potential source of litter and refuse.

       This issue would be mitigated in Alternatives 1-4 by requiring removal of baiting material after the
       close of the bear season. Bear baits are not considered litter or refuse as it is placed for a specific,
       allowed purpose and must be removed within a given time period. Any material not placed in
       conformance with the regulations is litter.

        Implementing Alternative 5 would render this issue moot.

Issue 12. There are inconsistencies between different Forests and Regions in Wyoming managing bear
baits.

       This issue would be mitigated in Alternatives 1-4 by providing direction in the Forest Service Manual
       for implementing the selected alternative.

        Implementing Alternative 5 would render this issue moot.

Issue 15. There is a possibility of diseased baits being used and diseases transmitted.

       This issue would be mitigated in Alternatives 1-4 by prohibiting, by definition, the use of diseased or
       contagious animals as bait.

        Implementing Alternative 5 would render this issue moot.

Issue 19. Bear baits placed illegally on National Forest System lands need to be better dealt with.

       This issue would be mitigated in Alternatives 1-4 by implementing several mitigation measures
       relating to cooperative efforts by Forest personnel and Wyoming Game and Fish Department person-
       nel through the Memorandum of Understanding. Field review of bear bait sites would continue. Bail
       sites would be reviewed for compliance and clean-up as Forest Service and Wyoming Game and Fish
       funding and pe.-soni1e:Hm;tations~!!C'."!.

       There would continue to be a need for enforcement related to illegal placement of baits with imple-
       menting Alternative 5.

Issue 20. What would be the effects on Heritage (cultural) resources from bear baiting.

       This issue would be mitigated in Alternatives 1-4 by prohibiting ground disturbing activities in the
       placement of bear baits, restricting placement of baits, and adhering to the provisions of the National
       Historic Preservation Act.




                                                     26
                                                          Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 28 of 31
        Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 29 of 31




        Implementing Alternative 5 would render this issue moot.


CUMULATIVE EFFECTS

Alternatives 1-4.

In November 1992, spring bear hunting was eliminated in Colorado. Spring bear hunting is also closed in Utah
and New Mexico. In Montana and Arizona bear baiting is not allowed and in Idaho it is prohibited in some
hunting areas that include National Forests. The cumulative effects of the restrictions on bear hunting and
baiting in the surrounding states, combined with the fact that Wyoming has the lowest license fee for
nonresidents of any of the above states, may lead to an increase of nonresident bear hunters who would use
baits in Wyoming.

As the number of hunters increases, the effectiveness of bear baiting as a hunting practice may increase the
effects of hunting on the bear population. A large increase in the number of bear baiters can be expected
to increase the number of conflicts with other recreation users. Higher densities of bear hunters may also
reduce the quality of the hunt and detract from the recreational experience of the hunters themselves. The
eftects of increases in hunters will have to be closely monitored by the Wyoming Game and Fish Department
to assure that black bear populations are sustained at desired levels.

Alternative 5.

The elimination of bear baiting on National Forest System lands in Wyoming would increase baiting pressure
on other lands in Wyoming. This could increase conflicts with other users of those lands.

It would not be expected that all bear baiters would relocate. There would most likely be a reduction in the
number of bears harvested in Wyoming. There could be an increase of illegal baits on National Forest System
lands.




                                                    27 Plfs.'   Ex. 7, No. 1:19-cv-00203-CWD, Page 29 of 31
        Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 30 of 31




LIST OF PREPARERS

Hal D. Gibbs, Acting District Ranger, Island Park Ranger District, Targhee National Forest (Team Leader)

William Noblitt, Fish, Wildlife, and TES Program Manager, Bridger-Teton National Forest

Scott Fitzwilliams, Public Affairs Specialist, Bridger-Teton National Forest

Scott Posner, Wildlife Biologist, Buffalo Ranger District, Bighorn National Forest

Mike Hammer, Environmental Coordinator, Rocky Mountain Region

INDIVIDUALS, GROUPS AND AGENCIES CONTACTED

Charles Davis and Jane Roybal!, U.S. Fish and Wildlife Service, Cheyenne Office.
Reg Rothwell, Wyoming Game & Fish Department, Cheyenne.
Tom Cartwright, Forest Biologist, Medicine Bow National Forest.
Mark Hinschberger, Wildlife Biologist, Wind River Ranger District, Shoshone National Forest.
Tom Thompson, Deputy Regional Forester, Rocky Mountain Region (R-2), USDA Forest Service.
Pc1ulShields, Wildlife Habitat Management, lntermountain Region (R-4), USDA Forest Service.
Larry Mullen, Wildlife Program Manager, R-2, USDA Forest Service.
Dennis Bsct10r, Director, Public Affairs, R-2, USDA Forest Service.
Dennis Neill, Legislative Affairs Coordinator, R-2, USDA Forest Service.
Pam Devore, Recreation Special Uses, R-2, USDA Forest Service.
Terri Liestman, Forest Service Heritage Program, R-2, USDA Forest Service.
Forest Supervisors, National Forests in Wyoming.
Mike Rath, TES Program Manager, R-4, USDA Forest Service.
Glen Contreras, Wildlife Staff-Appeals, Washington Office, USDA Forest Service.
Pam Case, Environmental Coordinator, R-2, USDA Forest Service.
Pat Halligan, Appeals Coordinator, R-2, USDA Forest Service.
Mary Randolph, Public Affairs Officer, Bighorn National Forest
Patrick Thrasher, Public Affairs Officer, Medicine Bow National Forest


In addition to the persons listed above, approximately 750 groups and individuals were contacted duringthe
scoping process. These included environmental groups, bear hunters, outfitters, media, government officials
and individuals.




                                                      28
                                                           Plfs.' Ex. 7, No. 1:19-cv-00203-CWD, Page 30 of 31
       Case 1:19-cv-00203-CWD Document 40-7 Filed 08/28/20 Page 31 of 31




REFERENCES

Gill, R.B. and T.D.I. Beck. 1990. Black bear management plan. Colorado Div.
         Wildl. Div. Rep. No. 15. 44 pp.

WGFD. 1992. Trophy Game Regulations, July 1, 1992 through June 30, 1993. 20pp.

WGFD. 1993. Letter for Joe White, Deputy Director, Wyoming Game & Fish Dept.
to Regional Forester Rocky Mountain Region, January i 3, 1993.

USDA. 1993. Biological Evaluation for regulating black bear baiting on
       National Forest System lands in Wyoming through State Game and Fish regulations and a Memoran-
       dum of Understanding with tt1e Wyoming Game and Fish Commission. USDA Forest Service Docu-
       ment. 28 pp.




                                                  29 Plfs.'   Ex. 7, No. 1:19-cv-00203-CWD, Page 31 of 31
